PER CURIAM.
This is an application for an appeal from an order of Judge James Clark of the Fifth Judicial Circuit, dismissing the petition of the applicant for a writ of habeas corpus. The ground on which the writ was asked was that the commitment from the Criminal Court of Balti*756more City did not contain the statement that applicant had waived his right to a jury trial. That is not necessary in a court of record. In his brief applicant does not mention this question, but seems to contend that he was first found guilty by one judge and then about a month later was found guilty by another. That might easily be, due to the nature of the crime with which he was charged, that is, desertion. He was placed on probation, and, when he did not comply with the court’s order, was sentenced to eighteen months in the Maryland House of Correction.
There is nothing in his application or brief on which he can be given any relief.

Appeal dismissed, without costs.